          Case 1:20-cv-11104-WGY Document 90 Filed 08/03/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS




VICTIM RIGHTS LAW CENTER et al.,

                             Plaintiffs,
                                                         Case Number: 1:20-cv-11104
    v.

ELISABETH D. DEVOS, in her official
capacity as Secretary of Education et al.,
                                                         REQUEST TO EXPEDITE
                                                         PRELIMINARY INJUNCTION
                             Defendants.                 HEARING




         Plaintiffs hereby respectfully request that the Court hold a hearing on Plaintiffs’ Motion

for a Preliminary Injunction prior to August 14, 2020.

         On July 24, 2020, Plaintiffs filed a Motion for Preliminary Injunction or 5 U.S.C. § 705

Stay Pending Judicial Review (Doc. 31) of the Department of Education’s regulations interpreting

Title IX, Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving

Federal Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the “Final Rule”). Because the Final

Rule is currently scheduled to take effect on August 14, 2020, the parties agreed to an expedited

briefing schedule, which the Court granted (Docs. 28, 33). According to this schedule, Defendants

will file their response by August 5, 2020, and Plaintiffs will file a reply by August 10, 2020. On

July 27, 2020, the Court set a hearing on Plaintiffs’ motion for September 2, 2020 (Doc. 34).

         Given the complexity and significance of the issues in dispute between the parties and the

time-sensitive nature of the request for a preliminary injunction, Plaintiffs submit that oral

argument would be beneficial to the Court, and we propose that a hearing for that purpose be
          Case 1:20-cv-11104-WGY Document 90 Filed 08/03/20 Page 2 of 4




scheduled if possible prior to August 14, 2020. Plaintiffs assert that many portions of the Final

Rule will result in irreparable harm, as described in the Memorandum in Support of the Motion

for Preliminary Injunction or 5 U.S.C. § 705 Stay Pending Judicial Review (Doc. 32). Plaintiffs

are therefore hopeful that the Court will rule on the preliminary injunction prior to the Final Rule’s

effective date to prevent these harms. Plaintiffs would be prepared to file their reply by August 7,

2020 if doing so would aid the Court in conducting oral argument prior to August 14, 2020.

         Based on the foregoing, Plaintiffs respectually request that their application to conduct oral

argument prior to August 14, 2020 be granted.

         Pursuant to Local Rule 7.1(a)(2), Plaintiffs have conferred with counsel for Defendants

and have been advised that Defendants do not join this request.



Dated:         August 3, 2020                   Respectfully submitted,



                                                By:    /s/ David Newman
                                                       Julie O’Neill
                                                       Natalie A. Fleming Nolen
                                                       David A. Newman
                                                       Vanshika Vij
                                                       Caitlin A. Crujido
                                                       Robin A. Smith
                                                       Evan M. Harris
                                                       Morrison & Foerster LLP
                                                       2000 Pennsylvania Ave., NW, Suite 6000
                                                       Washington, DC 20006-1888
                                                       Telephone: 202.887.1500

                                                       Emily Martin*
                                                       Neena Chaudhry*
                                                       Sunu Chandy*
                                                       Shiwali G. Patel*
                                                       Elizabeth Tang*
                                                       National Women’s Law Center




                                                   2
Case 1:20-cv-11104-WGY Document 90 Filed 08/03/20 Page 3 of 4




                                  11 Dupont Circle, NW, Suite 800
                                  Washington, DC 20036
                                  Telephone: 202.588.5180

                                  Diane L. Rosenfeld**
                                  Attorney at Law
                                  Mass. Bar Number 668275
                                  Cambridge, MA 02138

                                  Attorneys for Plaintiffs

                                  * motion for admission pro hac vice
                                  forthcoming

                                  **motion for admission to U.S. District
                                  Court for District of Massachusetts pending




                              3
         Case 1:20-cv-11104-WGY Document 90 Filed 08/03/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

I hereby certify that a copy of this REQUEST TO EXPEDITE PRELIMINARY

INJUNCTION HEARING, was served this day on all parties via the Court’s electronic case

filing system.



Date: August 3, 2020                                   /s/ David Newman




                                            4
